Citation Nr: 0406121	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  98-04 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for fatigue, including 
as a chronic undiagnosed illness.

3.  Entitlement to service connection for headaches, 
including as a chronic undiagnosed illness.

4.  Entitlement to service connection for a sleep disorder or 
insomnia, including as a chronic undiagnosed illness.

5.  Entitlement to service connection for memory loss, 
including as a chronic undiagnosed illness.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
January 1980 and October 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of November 2000.  This matter was 
originally on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Oakland, California.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran engaged 
in combat with the enemy; there is no credible supporting 
evidence that the claimed in-service stressors occurred.

2.  The veteran complains of fatigue which is a sign or 
symptom that may be a manifestation of an undiagnosed illness 
or medically unexplained chronic multisymptom illness, but 
there is no objective evidence of fatigue perceptible to an 
examining physician, and there are no non-medical indicators 
that are capable of independent verification that show 
fatigue.  

3.  The competent medical evidence of record shows that the 
veteran is not currently diagnosed with a disorder manifested 
by fatigue; the competent medical evidence does not show a 
link between a disorder manifested by fatigue and the 
veteran's military service.  

4.  The competent medical evidence of record shows that 
headaches manifested during the veteran's first period of 
active duty service; the competent medical evidence of record 
shows that the veteran currently suffers from muscle tension 
headaches.  

5.  The competent medical evidence of record shows that the 
sleep disturbances do not qualify as a chronic disability 
under 38 C.F.R. § 3.317, as the medical evidence shows a 
relationship between the sleep disorder and the veteran's 
diagnosed multiple psychiatric disorders and polysubstance 
abuse.   

6.  The competent medical evidence of record shows that the 
veteran is not currently diagnosed with a sleep disorder 
separate and distinct from his diagnosed psychiatric 
disorders; the competent medical evidence of record does not 
show a link between a sleep disorder and the veteran's 
military service.  

7.  The competent medical evidence of record shows that the 
memory loss does not qualify as a chronic disability under 38 
C.F.R. § 3.317, as the medical evidence shows a relationship 
between the complaints of memory loss and the veteran's 
diagnosed multiple psychiatric disorders and polysubstance 
abuse.   

8.  The competent medical evidence of record shows that the 
veteran does not currently have a chronic disability 
manifested by memory loss.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in active 
service.  38 U.S.C.A.  §§ 1110, 1131, 1154(b), 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2003).

2.  Fatigue was not incurred in service and not due, or 
presumed due, to an undiagnosed illness as a result of 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
1154(b), 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304(d), 3.317 (2003).

3.  A headache disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2002).

4.  A sleep disorder or insomnia was not incurred in service 
and not due, or presumed due, to an undiagnosed illness as a 
result of service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 1154(b), 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304(d), 3.317 (2003).

5.  Memory loss was not incurred in service and not due, or 
presumed due, to an undiagnosed illness as a result of 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
1154(b), 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304(d), 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's November 2000 Remand, in 
correspondence dated in March 2001, the RO advised the 
veteran of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  The VCAA further provides 
that VA is required to provide the claimant with notice of 
what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the March 2001 letter, the RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the information and 
evidence necessary to substantiate the claims, including 
which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The RO reported that at the January 1999 VA psychiatric 
examination, the veteran related that he suffered a traumatic 
experience when he ran over a civilian while stationed in 
Korea in 1985 or 1986.  The RO noted that the veteran 
reported that the incident was not recorded at that time.  
Nevertheless, the RO asked for additional information from 
the veteran concerning the incident to enable the RO to 
search for alternative records that might substantiate the 
stressor event.  The RO also asked for additional information 
concerning testimony the veteran presented at his personal 
hearing in April 1999, in which he testified that while 
hauling fuel in the desert areas of Southwest Asia, he was 
exposed to bombs that fell around the area.  Having received 
no response from the veteran to the March 2001 letter, the RO 
requested the same information from the veteran in October 
2002.  The veteran did not respond.

Pursuant to the Board's Remand instructions, the RO obtained 
the veteran's service personnel records.  Additionally, the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) indicated that it needed additional 
information from the veteran in order to verify his alleged 
stressors.  In correspondence dated in May 2003, the RO 
advised the veteran that the RO had been unable to verify the 
Korea incident.  The RO also advised the veteran of the 
additional information USASCRUR needed to verify his alleged 
stressor event during the Persian Gulf War.  The claims file 
documents no response from the veteran.  The RO obtained DD 
Form 214s that verified that the veteran served on active 
duty from February 1977 to January 1980 and October 1990 and 
May 1991.  It appears that the RO did not verify any specific 
periods of active duty for training and inactive duty 
training during the veteran's reserve service.  The Board, 
however, notes that the veteran admitted that the incident in 
Korea was not recorded.  The Board also notes that the 
veteran failed to provide information requested by the RO 
concerning the Korea incident.  VA is under no further 
obligation to verify any reserve service the veteran may have 
served between the two periods he served on active duty 
service in the absence of specific information requested from 
the veteran that is necessary to substantiate his claim.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The RO readjudicated the veteran's claims and issued a 
Supplemental Statement of the Case (SSOC) in July 2003 that 
affirmed the denial.  By a letter dated in July 2003, the RO 
provided the veteran with the opportunity to make any comment 
desired within 60 days, concerning the SSOC.  Based on the 
foregoing, the Board finds that there has been substantial 
compliance with the Board's November 2000 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In so finding that the RO substantially complied with the 
Remand instructions, the Board also finds that the 
requirements under the VCAA have been met.  In addition to 
the notice provided to the veteran discussed above, the Board 
notes that the veteran was also provided with a copy of the 
August 1997 rating decision, February 1998 Statement of the 
Case (SOC), February 2000 SSOC, and July 2003 SSOC.  The 
foregoing documents provided the veteran with notice of the 
evidence needed to substantiate his claims as well as the 
reasons for the denials.  These documents provided the 
veteran with notice of the law and regulations pertinent to 
his claims-including the law and implementing regulations of 
the VCAA.  In correspondence dated in June, July, and 
September 1996, the veteran was advised of the information 
needed to substantiate his claims based on service in the 
Persian Gulf War.  The Board notes that compliance with the 
enhanced duty to notify provisions under the VCAA were met 
after an initial unfavorable agency of original jurisdiction, 
but the veteran is not prejudiced by this error.  Pelegrini 
v. Secretary of Veterans Affairs, No. 01-944 (Vet. App. Jan. 
13, 2004).  A readjudication of the veteran's claims with 
consideration of all the evidence of record occurred in July 
2003, after the RO issued the March 2001, October 2002, and 
May 2003 "duty to assist" letters.  Thus, any supposed 
defect in the timing of the provision of notice has been 
cured.  

By virtue of the Board's November 2000 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.


Post-Traumatic Stress Disorder 

The veteran seeks entitlement to service connection for post-
traumatic stress disorder (PTSD).  The veteran contends that 
he should be service-connected for PTSD because he currently 
has PTSD as a result of exposure to in-service stressors, 
including the following:  ran over a civilian while stationed 
in Korea in 1985 or 1986; exposed to bombs while hauling fuel 
in exposed desert areas in Southwest Asia.   

Regulation 38 C.F.R. § 3.304(f) (2003) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show:  (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  

From the period of July 1995 to June 2003, VA treatment 
records and Social Security Administration records note 
assessments of, diagnosis of, and treatment for various 
psychiatric, anxiety, and mood disorders including the 
following:  PTSD, adjustment disorder with mixed anxiety and 
depressed mood, polysubstance dependence, alcohol dependence, 
anxiety, depression, generalized anxiety disorder, 
amphetamine-induced psychosis, psychotic disorder not 
otherwise specified, psychosomatic disease, schizophrenic 
spectrum disorder, schizophrenia, and social phobia.  

VA psychiatric examinations were conducted in March 1996 and 
January 1999.  The March 1996 VA general examiner diagnosed 
anxiety.  The March 1996 VA psychiatrist diagnosed social 
phobia, provisional diagnosis, cannabis dependence in partial 
remission, and alcohol dependence in partial remission.  The 
psychiatrist concluded that the veteran appeared to meet the 
criteria for social phobia.  The psychiatrist reported that 
the veteran had some PTSD symptoms, but he did not meet the 
criteria for PTSD.  The psychiatrist reported that the 
veteran had some depressive symptoms, but did not meet the 
criteria for a major depressive disorder.  The psychiatrist 
noted that the veteran had a long history of alcoholism and 
cannabis dependence.  It was noted that the veteran had not 
used cannabis in the last two months or alcohol in the last 
two months.  The psychiatrist maintained that the veteran's 
anxiety symptoms most likely were exacerbated when he used 
alcohol and cannabis.  The psychiatrist noted that the 
veteran presently seemed to have most of his anxiety when he 
was in social situations.  On the other hand, the January 
1999 VA psychiatrist diagnosed PTSD, major depression, 
alcohol dependence, and amphetamine dependence.  The January 
1999 VA psychiatrist noted that the veteran described 
sufficient symptomatology to diagnose PTSD.   

The above evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether the 
veteran has PTSD.  The conflict in medical opinions mirrors 
the varying diagnoses noted in the VA treatment records over 
a lengthy period.  For that reason, the Board in fairness 
cannot accord greater evidentiary weight to either medical 
opinion.  Accordingly, reasonable doubt is resolved in favor 
of the veteran that he does have PTSD.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

Thus, elements (1) and (2) above have been met:  the veteran 
has been diagnosed with PTSD, which in turn has been linked 
by competent medical opinion to his claimed Vietnam 
stressors.  

With respect to element (3), combat status or verified 
stressors, the veteran's DD Form 214 indicates that he was a 
motor transport operator and that he was awarded the National 
Defense Service Medal.  The DD Form 214 shows that the 
veteran served in Southwest Asia in support of Operation 
Desert Shield/Desert Storm from December 3, 1990 and May 3, 
1991.  A DD Form 215 shows that the veteran was also awarded 
the Southwest Asia Service Medal with three Bronze Service 
Stars as well as the Kuwait Liberation Medal.  The veteran, 
however, was not awarded any medal or decoration that is 
indicative of combat status.  His service personnel records 
reveal that he was assigned to the 348th Transportation 
Company during his service in Southwest Asia.  These records 
show that the veteran's duty in Southwest Asia was determined 
to be duty in an imminent danger pay area.  These records 
further show that the veteran was on annual tour in Korea 
from March 29, 1986 to April 12, 1986 and March 14, 1987 to 
April 4,1987.  As indicated by the medals awarded, the 
veteran did not participate in any campaigns or operations in 
a combat capacity.  Thus, the Board finds that the objective 
evidence of record does not establish that the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d), (f) (2003).  Accordingly, 
in the absence of objective evidence that the veteran engaged 
in combat with the enemy, the veteran must show by credible 
supporting evidence that the claimed in-service stressors 
occurred.  Id.  

The USASCRUR advised that it was unable to obtain a copy of 
an Operation Desert Shield/Storm unit history for the 348th 
Transportation Company.  USASCRUR indicated that 348th 
Transportation Company was assigned to the 383rd 
Quartermaster Battalion during the Gulf War.  The unit was 
based camped at Log Base Echo before the Ground War and was 
one of the transportation companies that was to assist VII 
Corps with providing bulk petroleum in support of combat 
operations as the VII Corps pushed into Iraq and Kuwait 
during the ground war.  The USASCRUR noted that the 348th 
Transportation Company passed through areas that were the 
scenes of battles.  USASCRUR then requested that the veteran 
provide the name of the town he was in/near when the SCUD 
missile hit within 1 1/2 miles of his position, so that it 
could perform further research concerning this incident.  As 
previously discussed, the RO requested this same information 
from the veteran in correspondence dated in May 2003 but the 
veteran failed to respond.   

According to Suozzi v. Brown, 10 Vet. App. 307, 311 (1997), 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Moreover, the Court concluded in 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) that the 
veteran's presence with his unit at the time verified attacks 
occurred corroborates his statement that he experienced such 
attacks personally as the mere fact that the veteran was in a 
unit that was stationed at a base that was subjected to 
incoming hostile rounds "strongly suggest[s]" that he was 
exposed to enemy fire.  

There is no corroborating evidence that the veteran was 
stationed with a unit that encountered combat situations or 
that his unit was subjected to scud bombs.  Service personnel 
records show that the veteran's duty in Southwest Asia was 
determined to be duty in an imminent danger pay area.  The 
Department of Defense Instruction 1304.9, Special Pay for 
Duty Subject to Hostile Fire or Imminent Danger, April 10, 
1992, however, provides that a service member in a designated 
area gets the entitlement whether he is actually fired upon 
or not.  Thus, the fact that the veteran received imminent 
danger pay does not conclusively show that the veteran was 
exposed to scud bombs.  As previously stated, the veteran 
failed to provide the information necessary to substantiate 
his claim.  The Board notes that VA has a duty to assist the 
claimant in developing a claim, but that duty is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
the absence of evidence that substantiates or verifies the 
veteran's statements as to the occurrence of the claimed 
stressors, a grant of service connection for PTSD may not be 
established.  The Board notes that a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).

Consequently, the veteran fails to meet all three of the 
criteria of 38 C.F.R. § 3.304(f) (2003) for a grant of 
entitlement to service connection for PTSD.  Accordingly, 
service connection for PTSD is not warranted.  





Fatigue

The veteran contends that he developed fatigue after serving 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

Under 38 C.F.R. § 3.317 (2003), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Compensation and 
Pension Provisions of the Veterans Education and Benefits 
Expansion Act of 2001, 68 Fed. Reg. 34,539-34,543 (June 10, 
2003) (codified at 38 C.F.R. § 3.317(a)(1)-(2)).  A 
"qualifying chronic disability" has been defined to mean a 
chronic disability resulting from any of the following (or 
combination of the following):  (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, or any other illness the Secretary determines meets 
the criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  Id.  

The service medical records are absent any complaints of, 
findings of, or treatment for fatigue during service.  

Post-service medical records first document complaints of 
fatigue in 1995.  VA treatment records dated in August 1995 
show that the veteran complained that he was tired all the 
time.  A VA record dated in March 1996 shows that the veteran 
complained of fatigue.  

The veteran underwent a general VA examination in March 1996.   
The physical examination was negative.  In particular, there 
was no joint swelling or tenderness or atrophy in his upper 
or lower extremities.  The VA examiner provided no diagnosis.  
The VA examiner opined that many of the veteran's complaints, 
including fatigue, were probably psychologically related in 
origin.

The veteran underwent a neurological examination in January 
1999.  The physical examination revealed no positive 
findings.  In particular, there was full range of motion of 
the hips, knees, ankles, toes, shoulders, elbows, wrists, and 
all the joints of the fingers bilaterally.  There was no 
evidence of arthritic swelling or tenderness.  His strength 
was within normal limits in all proximal and distal muscle 
groups of the upper and lower extremities bilaterally.  The 
VA examiner provided no diagnosis.  The examiner commented 
that the veteran suffered no functional limitations in 
sitting, standing, walking, lifting, or carrying.  The 
veteran had no limitation in holding, fingering, or feeling 
objects.  He also had no limitations in speech, hearing, or 
vision.  

The Board has thoroughly reviewed the record and has 
determined that service connection is not warranted for 
fatigue as due to an undiagnosed illness.  The medical 
evidence shows that the veteran's fatigue has not been 
attributed to any known clinical diagnosis, although the 
March 1996 VA examiner opined that the veteran's fatigue was 
probably psychologically related in origin.  38 C.F.R. § 
3.317 (a)(1)(ii) (2003).  The veteran's complaints of fatigue 
have been documented in the medical evidence over a 
significant period of time, but there is no evidence that the 
veteran exhibits objective indications of fatigue.  38 C.F.R. 
§ 3.317(a)(1) (2003).  Fatigue is a sign or symptom which may 
be a manifestation of an undiagnosed illness or medically 
unexplained chronic multisymptom illness.  38 C.F.R. § 3.317 
(b)(1) (2003).   The VA treatment records and the March 1996 
and January 1999 VA examination reports, however, failed to 
show objective evidence of fatigue perceptible to the VA 
examining physicians.  38 C.F.R. § 3.317 (a)(3) (2003).  The 
findings reported in the VA treatment records and VA 
examination reports are completely negative.  There are also 
no non-medical indicators of record that are capable of 
independent verification that show fatigue.  Id.  
Accordingly, service connection for fatigue as due to an 
undiagnosed illness is not warranted.

If service connection cannot be established pursuant to 38 
C.F.R. § 3.317 (2003), then VA must decide whether the 
veteran is entitled to service connection of the claimed 
disability on a direct basis.  As previously discussed, the 
service medical records are absent any complaints of, 
findings of, or treatment for fatigue during service.  The 
veteran is not currently diagnosed with a disorder manifested 
by fatigue.  There is no competent medical evidence of record 
linking a disorder manifested by fatigue to the veteran's 
military service.  Thus, the requirements for the 
establishment of service connection for a disability have not 
been met.  38 C.F.R. § 3.303 (2003).  Accordingly, service 
connection for fatigue on a direct basis is not warranted. 


Headaches

The veteran contends that he developed headaches after 
serving in the Southwest Asia theater of operations during 
the Persian Gulf War.  

Service medical records document some complaints of headaches 
prior to the veteran's mobilization to Southwest Asia.  In 
May 1978, the veteran presented with complaints of headaches.  
The service examiner noted an assessment of questionable 
manipulation.  The service examiner commented that there was 
no evidence of disease.  A July 1978 record noted that the 
veteran complained of headaches.  The veteran reported that 
he drank too much the previous night and that he bumped his 
head.  The service examiner noted that the sick call visit 
was inappropriate.  A December 1978 record noted that the 
veteran complained of headaches after exposure to fumes 
during fueling operations.  The assessment was suspect 
headaches secondary to fumes versus tension.  No complaints 
of headaches are documented in the service medical records 
dated during and after the veteran's tour of duty in 
Southwest Asia.    
 
Post-service medical records include VA treatment records 
dated from July 1995 to June 2003.  The VA treatment records 
show that the veteran complained of headaches intermittently 
and that he was prescribed Tylenol.  The treatment records 
further show that the headaches were not attributed to an 
underlying disease.  A May 1995 magnetic resonance imaging 
scan revealed no evidence of intracranial disease.  

The veteran underwent a general VA examination in March 1996 
and a VA neurological examination in January 1999.  The March 
1996 VA examiner noted that the veteran was seen in neurology 
and the impression remained headaches.  The VA examiner noted 
that the physical examination was negative.  The VA examiner 
opined that many of the veteran's complaints, including 
headaches, were probably psychologically related in origin.  
The January 1999 VA examiner's neurological findings were 
also negative.  The VA examiner noted an impression of muscle 
tension headaches.   

The foregoing evidence shows that the veteran's headaches are 
chronic given their continued presence from the veteran's 
first period of active duty service to date.  38 C.F.R. § 
3.303 (2003).  Although service medical records and post-
service medical records show that the veteran's headaches 
arose under differing circumstances, overall, the evidence 
tends to indicate that the veteran is susceptible to 
headaches irrespective of what triggers this response.  In 
light of medical evidence that shows headaches manifested 
during service and medical evidence that the veteran 
currently suffers from muscle tension headaches, the criteria 
for establishing service connection for a disability have 
been met.  Id.  Accordingly, service connection for  
headaches is warranted. 

As the Board has decided that service connection for the 
headaches is warranted on a direct theory of entitlement, the 
Board need not consider whether the veteran is entitled to 
service connection of the claimed disability as due to an 
undiagnosed illness.  


Sleep Disorder or Insomnia

The veteran contends that he developed a sleep disorder or 
insomnia after serving in the Southwest Asia theater of 
operations during the Persian Gulf War.  
 
The service medical records are absent any complaints of, 
findings of, or treatment for a sleep disorder or insomnia 
during service.  Post-service medical records first document 
complaints of a sleep disorder in 1995.  VA treatment records 
show that the veteran was treated at the Vet Center for 
psychiatric complaints.  A July/August 1995 record noted that 
the veteran complained of sleep disturbance.  

The veteran underwent a general VA examination in March 1996 
at which time he complained of insomnia.  The physical 
examination revealed no positive findings.  The VA examiner 
provided no diagnosis.  The VA examiner opined that many of 
the veteran's complaints, including insomnia, were probably 
psychologically related in origin.  The January 1999 VA 
neurological examination similarly revealed no positive 
findings.  The January 1999 VA examiner provided no 
diagnosis.  

The evidence of record supports the March 1996 VA examiner's 
opinion.  VA treatment records, the May 1997 psychiatric 
evaluation from San Joaquin Health Resources, and the January 
1999 VA psychiatric examination report, all show a lengthy 
history of complaints of sleep disturbance in connection with 
complaints of and treatment for depression, anxiety, 
polysubstance abuse, and alcohol dependence.  

Sleep disturbances may be a sign or symptom of an undiagnosed 
illness or medically unexplained chronic multisymptom illness 
under 38 C.F.R. § 3.317 (b)(9) (2003).  The medical evidence, 
however, tends to show a relationship between the sleep 
disorder and the veteran's diagnosed multiple psychiatric 
disorders complicated by continued abuse of polysubstances as 
recently as in June 2003.  Under VA's Schedule of Ratings for 
Mental Disorders, a "chronic sleep impairment" is 
considered a symptom of psychiatric, anxiety, and mood 
disorders.  38 C.F.R. § 4.130, Diagnostic Codes 9201-9440.  
Therefore, the Board finds that the evidence fails to show a 
"qualifying chronic disability" under 38 C.F.R. § 3.317 
(2003).  

The competent medical evidence of record also shows that the 
veteran is not entitled to service connection for sleep 
disorder or insomnia on a direct basis pursuant to 38 C.F.R. 
§ 3.303 (2003).  As previously discussed, the service medical 
records are absent any complaints of, findings of, or 
treatment for a sleep disorder or insomnia during service.  
The veteran is not currently diagnosed with a sleep disorder 
separate and distinct from his diagnosed psychiatric 
disorders.  There is no competent medical evidence of record 
linking a sleep disorder to the veteran's military service.  
Thus, the requirements for the establishment of service 
connection for a disability have not been met.  38 C.F.R. § 
3.303 (2003).  Accordingly, service connection for sleep 
disorder or insomnia on a direct basis is not warranted. 


Memory Loss

The veteran contends that he developed memory loss after 
serving in the Southwest Asia theater of operations during 
the Persian Gulf War.  
 
The service medical records are absent any complaints of, 
findings of, or treatment for memory loss during service.  
Post-service medical records first document complaints of 
memory loss in 1996.  The veteran underwent a general VA 
examination in March 1996.  The physical examination revealed 
no positive findings.  The VA examiner provided no diagnosis.  
The VA examiner opined that many of the veteran's complaints, 
including poor memory, were probably psychologically related 
in origin.  

The evidence of record supports the March 1996 VA examiner's 
opinion.  Fresno County Health Services Agency records dated 
in January 1997 and March 1998, the May 1997 psychiatric 
evaluation from San Joaquin Health Resources, and VA 
examination reports dated in January 1999, all show a history 
of complaints of memory loss in connection with complaints of 
and treatment for depression, anxiety, polysubstance abuse, 
and alcohol dependence.  

The medical evidence tends to show a relationship between the 
veteran's complaints of memory loss and his diagnosed 
multiple psychiatric disorders complicated by continued abuse 
of polysubstances.  Under VA's Schedule of Ratings for Mental 
Disorders, memory loss is considered a symptom of 
psychiatric, anxiety, and mood disorders.  38 C.F.R. § 4.130, 
Diagnostic Codes 9201-9440 (2003).  Moreover, there is 
affirmative evidence that the veteran does not suffer from 
chronic memory loss.  Testing conducted at the January 1999 
VA psychiatric examination showed that the veteran's recent 
and remote memory were intact.  Testing conducted at the 
January 1999 VA neurological examination showed that the 
veteran's memory was intact for three of three objects 
immediately and at five minutes.  Thus, the Board finds that 
the evidence fails to show a "qualifying chronic 
disability" under 38 C.F.R. § 3.317 (2003).  

The competent medical evidence of record also shows that the 
veteran is not entitled to service connection for memory loss 
on a direct basis pursuant to 38 C.F.R. § 3.303 (2003).  As 
previously discussed, the service medical records are absent 
any complaints of, findings of, or treatment for memory loss 
during service.  Also, the medical evidence fails to show 
that the veteran currently has a chronic disability 
manifested by memory loss.  Thus, as a matter of law the 
veteran is not entitled to the relief sought.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Accordingly, service 
connection for memory loss on a direct basis is not 
warranted. 


As the preponderance of the evidence is against the veteran's 
PTSD, fatigue, sleep disorder/insomnia, and memory loss 
claims, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002).  



	(CONTINUED ON NEXT PAGE)













ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for fatigue, including as due to an 
undiagnosed illness is denied.

Service connection for headaches is granted.

Service connection for a sleep disorder or insomnia, 
including as due to an undiagnosed illness is denied.

Service connection for memory loss, including as due to an 
undiagnosed illness is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



